Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Status
	Claims 1, 3-5, and 15-23 are pending.
	Claims 2 and 10 are cancelled by Examiner’s amendment below.
	Claim 1 is currently amended by Examiner’s amendment below.
Claims 17-22 are newly presented.
	Claims 1, 3-5, and 15-23 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Josh Elliott on 08/02/2022.
Please amend the claims with respect to the claim set filed on 06/14/2022.
Cancel claims 2 and 10.
1.	(Currently amended) A wheat plant cell or a wheat plant comprising a recombinant gene comprising:
a.	 a nucleic acid having anther-specific promoter activity selected from the group consisting of:
i.	a nucleic acid comprising the nucleotide sequence of SEQ ID NO: 1;
ii.	a nucleic acid comprising a nucleotide sequence having at least 
iii.	a functional fragment of i. or ii., 
wherein said functional fragment comprises at least 
wherein said nucleic acid is operably linked to 
b.	a heterologous nucleic acid sequence encoding an expression product of interest, wherein the heterologous nucleic acid 
i. 	selectively disrupts the metabolism, functioning, and/or development of stamen cells of the plant, or
ii. 	controls pollination by expressing or silencing an endogenous gene or a transgene to obtain or restore male sterility,
and optionally 
c.	a transcription termination and polyadenylation sequence.

17.	(New)  The plant cell or plant of claim 1, wherein the nucleic acid having anther-specific promoter activity is a nucleic acid comprising the nucleotide sequence of SEQ ID NO: 1.

18. 	(New)  The plant cell or plant of claim 1, wherein the nucleic acid having anther-specific promoter activity is a nucleic acid comprising a nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 1.

19. 	(New)  The plant cell or plant of claim 1, wherein the nucleic acid having anther-specific promoter activity is a functional fragment of i. or ii., and
wherein said functional fragment comprises at least 300 consecutive nucleotides of SEQ ID NO: 1.

20.	(New)  The plant cell or plant of claim 19, wherein the functional fragment comprises the nucleotide sequence of SEQ ID NO: 1 from nucleotide position 1647 to nucleotide position 1947.

21.	(New)  The plant cell or plant of claim 19, wherein said functional fragment comprises at least 500 consecutive nucleotides of SEQ ID NO: 1.

22.	(New)  The plant cell or plant of claim 19, wherein said functional fragment comprises at least 1000 consecutive nucleotides of SEQ ID NO: 1.

23.	(New)  The plant cell or plant of claim 19, wherein said functional fragment comprises at least 1200 consecutive nucleotides of SEQ ID NO: 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims all require of functional fragment of SEQ ID NO:1 operably linked to a gene involved in the male fertility via stamen cell development or controlling pollination. There is no teaching or suggestion the art to combine these two elements. Note that upon reconsideration of the teachings of Cho and the narrowing claim amendments filed on 06/14/2022 that the rejection of current claim 1 over Cho further in view of Szucs and Neill was no longer proper. Specifically, while Cho discusses both male fertility genes and a VRN1 promoter, they fail to draw a nexus between the two teachings and as such, the rejection has not been maintained. Accordingly, claims 1, 3-5, and 15-22 are allowed.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663